DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Kinney et al. for an “integration of knob sensors in monitoring systems” filed August 19, 2021 has been examined.  
 
This application is a CON of 16/672,944 filed November 04, 2019, now US# 11,102,029,
which is a CON of 15,812,468 filed November 14, 2017, now US# 10,469,283.
This application claims priority to U.S. provisional application number 62/421,485, which is filed on November 14, 2016.

A preliminary amendment to the claim 1 has been entered and made of record.  Claim 1 is cancelled.  The new set of claims 2-21 are introduced on November 10, 2021.

Claims 2-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US# 9,536,413) in view of Reeser et al. (US# 8,665,892).

Referring to claim 2, Shao et al. disclose a monitoring system (100) (i.e. a verifying and monitoring stove operation of a cooking appliance(column 1 48 to 60; see Figures 1 to 5) comprising:
a position sensors (202) that is configured to generate sensor information that indicates a position of a knob of an appliance located in a property ( control knob (102) of the cooking appliance (100) that includes a cooking appliance monitor (104) with position sensors (202) (i.e. a position sensor) and that is configured to generate sensor information that indicates a position of the knob (102) (column 1 line 61 to column 2 line 42; column 3 lines 3 to 24; see Figures 1 and 2);
 a controller with memory (206) that is configured to:
receive, from  the position sensor of the knob (102), the sensor information that indicates the position of the knob of the appliance (column 3 lines 3 to 24; see Figures 1 and 2);
based on the sensor information, identify a knob event that indicates the position of the knob (i.e. the device receives information about the translation and the rotation of control knob 102 from cooking appliance monitor 104. Block 404 may be followed by block 406. Block 404 corresponds to block 302 (FIG. 3) of method 300. In block 406, the device determines if control knob 102 has been pushed in or down and rotated away from the off setting of cooking appliance 100 (i.e. a knob event). In one example, the device determines if control knob 102 has been pushed in or down, rotated to the ignite setting of cooking appliance 100, and held pushed in or down for more than a predetermined time period to ignite a burner. If so, block 406 may be followed by block 408. Otherwise block 406 may loop back to itself to wait for control knob 102 to be pushed in or down and rotated away from the off setting of cooking appliance 100. Block 406 corresponds to block 304 (FIG. 3) of method 300) (column 5 lines 13 to 28; see Figures 1 to 4); and
analyze the knob event against one or more rules related to usage of the appliance in view of the state of the property (i.e. the device determines if human presence has been detected. If so, block 412 may be followed by block 414. Otherwise block 412 may be followed by block 416.  In block 414, the device resets the timer. Alternatively the device sets the timer with a shorter interval that is adjusted based on the total time the cooking appliance 100 has been on. Block 414 may loop back to block 410 until the device no longer detects human presences.  In block 416, the device determines if control knob 102 has been rotated back to the off setting before the timer reaches the time interval. If so, block 416 may loop back to block 406 to wait for control knob 102 to be pushed in or down and rotated away from the off setting again. Otherwise block 416 may be followed by block 418. Block 416 corresponds to block 308 (FIG. 3) in method 300) (column 5 lines 36 to 50; see Figure 4); and
based on analyzing the integrated knob event and monitoring device information against the one or more rules related to usage of the appliance in view of the state of the property, determine whether to perform an action related to the monitoring system (i.e. the device triggers an alert. As discussed before, the device can trigger the alert locally by generating the alert, or the device can trigger the alert remotely by transmitting a message directly or indirectly to computing device 108 or emergency responder device 114. The alert warns the user to check on cooking appliance 100 to make sure a burner has not been left on unattended. Block 418 corresponds to block 310 (FIG. 3) of method 300) (column 5 lines 51 to 58; see Figures 1 to 4).
However, Shao et al. did not explicitly disclose analyze the knob event against one or more rules related to usage of the appliance in view of a state of the property by: determining that the knob is positioned to activate the appliance; determining that the property is experiencing a power outage related to the appliance; and based on the determination that the knob is positioned to activate the appliance and the determination that the property is experiencing the power outage related to the appliance, generating a notification indicating that the knob is positioned to activate the appliance and that the property is experiencing the power outage related to the appliance, and determine whether to perform an action related to the monitoring system based on the analysis of the knob event against one or more rules related to usage of the appliance in view of the state of the property by providing, for output, the notification indicating that the knob is positioned to activate the appliance and that the property is experiencing the power outage related to the appliance.
In the same field of endeavor of monitoring appliances system, Reeser et al. teach that the intelligent home system controller 106 may use the graphical user interface to provide on the display 116 and/or remote display 116R information based on the data received from the intelligent home products 110, 112, 114, 116, 118. For example, the intelligent home system controller 106 may be configured to provide with the display 116 and/or remote display 116R the state of one or more control devices 110 (e.g., whether a light is on or off), a reading from a sensor 112 (e.g., whether water has been detected in the basement), the state of or a reading from an appliance 114 (e.g., whether the stove is on), etc. (i.e. determining that the knob is positioned to activate the appliance). Additionally, or alternatively, the intelligent home system controller may use the graphical user interface to provide on the display 116 and/or remote display 116R with alerts generated from the data received from the intelligent home products 110, 112, 114, 116, 118 such as, for example, a security system alert, a fire alert, a flooding alert, power outage alert, etc. (i.e. determining that the property is experiencing a power outage). The user may acknowledge the information provided, disable alerts, forward an alert to the monitor 142 as described herein, adjust the state of a control device 110, adjust the state of an appliance 114, etc. using the display 116 and/or remote display 116R in conjunction with an input device 118 and/or remote input device 118R. For example, a user may receive an alert that the security system in his home 130 has been activated on his smartphone. Using his smartphone, the user may disable the alert or forward the alert to the monitor 142 (i.e. analyze the knob event against one or more rules related to usage of the appliance in view of a state of the property by: determining that the knob is positioned to activate the appliance; determining that the property is experiencing a power outage related to the appliance; and based on the determination that the knob is positioned to activate the appliance and the determination that the property is experiencing the power outage related to the appliance, generating a notification indicating that the knob is positioned to activate the appliance and that the property is experiencing the power outage related to the appliance, and determine whether to perform an action related to the monitoring system based on the analysis of the knob event against one or more rules related to usage of the appliance in view of the state of the property by providing, for output, the notification indicating that the knob is positioned to activate the appliance and that the property is experiencing the power outage related to the appliance) (column 5 lines 5 to 29; column 9 lines 31 to 66; see Figures 1 to 6) in order to provide automation and/or security products in a building or home. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of monitoring the state of or a reading from an appliance of whether the stove is on and also monitoring the power outage alert from data received from the intelligent home product to forward the alert to the monitor taught by Reeser et al. in monitoring stove operation within the event using the timer before triggering an alert of Shao et al. because monitoring the state of or a reading from an appliance of whether the stove is on and also monitoring the power outage alert from data received from the intelligent home product to forward the alert to the monitor would notify the user that the stove is still on to avoid the oven over heat when the power is back on.

Referring to claim 3, over Shao et al. in view of Reeser et al. the monitoring system of claim 2, Shao et al. disclose wherein: the controller is configured to analyze the knob event against one or more rules related to usage of the appliance in view of the state of the property by: determining that the knob has activated the appliance (i.e. the device determines if control knob 102 has been pushed in or down and rotated away from the off setting of cooking appliance 100. In one example, the device determines if control knob 102 has been pushed in or down, rotated to the ignite setting of cooking appliance 100, and held pushed in or down for more than a predetermined time period to ignite a burner. If so, block 406 may be followed by block 408. Otherwise block 406 may loop back to itself to wait for control knob 102 to be pushed in or down and rotated away from the off setting of cooking appliance 100. Block 406 corresponds to block 304 (FIG. 3) of method 300) (column 5 lines 18 to 32; see Figure 4); and based on determining that the knob has activated the appliance, generating a notification that requests setting a timer (i.e. In block 408, the device starts a timer that measures a time interval. The time interval may be set by the user. Block 408 may be followed by block 410. Block 408 corresponds to block 306 (FIG. 3) in method 300) (column 5 lines 33 to 35; see Figure 4), and 
the controller is configured to determine whether to perform an action related to the monitoring system by: providing, for output, the notification that requests setting the timer (i.e. the device determines if control knob 102 has been rotated back to the off setting before the timer reaches the time interval. If so, block 416 may loop back to block 406 to wait for control knob 102 to be pushed in or down and rotated away from the off setting again. Otherwise block 416 may be followed by block 418. Block 416 corresponds to block 308 (FIG. 3) in method 300.  In block 418, the device triggers an alert. As discussed before, the device can trigger the alert locally by generating the alert, or the device can trigger the alert remotely by transmitting a message directly or indirectly to computing device 108 or emergency responder device 114. The alert warns the user to check on cooking appliance 100 to make sure a burner has not been left on unattended. Block 418 corresponds to block 310 (FIG. 3) of method 300) (column 5 lines 44 to 58; see Figures 1 to 4).

Referring to claim 4, Shao et al. in view of Reeser et al. the monitoring system of claim 2, Shao et al. disclose wherein the controller is configured to provide the notification that requests setting the timer by providing a notification that indicates a state of the appliance caused by the knob event (i.e. the device determines if control knob 102 has been rotated back to the off setting before the timer reaches the time interval. If so, block 416 may loop back to block 406 to wait for control knob 102 to be pushed in or down and rotated away from the off setting again. Otherwise block 416 may be followed by block 418. Block 416 corresponds to block 308 (FIG. 3) in method 300) (column 5 lines 44 to 50; see Figure 4).

Referring to claim 8, Shao et al. in view of Reeser et al. the monitoring system of claim 2, Shao et al. disclose wherein the controller is configured to analyze the knob event against one or more rules related to usage of the appliance in view of the state of the property by analyzing the knob event against one or more user-defined rules related to usage of the appliance in view of the state of the property (i.e. the device starts a timer that measures a time interval (i.e. one of the rule). The time interval may be set by the user (column 5 lines 29 to 32; see Figure 4).  The device determines if control knob 102 has been rotated back to the off setting before the timer reaches the time interval. If so, block 416 may loop back to block 406 to wait for control knob 102 to be pushed in or down and rotated away from the off setting again. Otherwise block 416 may be followed by block 418. Block 416 corresponds to block 308 (FIG. 3) in method 300) (column 5 lines 44 to 50; see Figure 4).

Referring to claims 12-14 and 18, Shao et al. disclose a method, the claims 12-14 and 18 same in that the claims 2-4 and 8 already addressed above therefore claims 12-14 and 18 are also rejected for the same obvious reasons given with respect to claims 2-4 and 8.


Claims 5 and 15 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US# 9,536,413) in view of Reeser et al. (US# 8,665,892) as applied to claims 2 and 12 above, and in view of Sirotkin (Pub. No. 2015/0102928).

Referring to claim 5 and 15, over Shao et al. in view of Reeser et al. the monitoring system and the method of claims 2 and 12, Shao et al. disclose the device receives information about human presence from cooking appliance monitor (104).  The device determines if human presence has been detected after the device start a timer that measures a time interval of the control knob 102 has been pushed in and down and rotated away from the off setting of the cooking appliance (i.e. wherein: the monitoring control unit is configured to analyze the integrated knob event and monitoring device information against one or more rules related to usage of the appliance in view of the state of the property by: determining that the knob event has activated the appliance) (column 5 lines 33 to 38; see Figure 4).
However, Shao et al. in view of Reeser et al. did not explicitly disclose that determining that a person exited the property after identifying the knob event; and based on determining that the knob event has activated the appliance and based on determining that a person has exited the property after identifying the knob event, generating a notification indicating that the appliance is in an activated state, and
the monitoring control unit is configured to determine whether to perform an action related to the monitoring system by:
based on determining that the knob event has activated the appliance and based on determining that a person has exited the property after identifying the knob event, providing, for output, the notification indicating that the appliance is in an activated state.
In the same field of endeavor of monitoring appliances system, Sirotkin teaches that when the EF sensor assembly detects the electrical field around the power cord of appliance it activates the transmitter and transmitter emits the RF signal (i.e. determining that the knob event has activated the appliance). The receiver of the warning unit detects this RF signal and turns ON visual indicator and activates (in certain condition) audio alarm. The warning unit (units) can be installed near the exit door to prevent property damage if occupant forgets to turn OFF the appliance and leaves the building. If device is ON (i.e. the knob event has activated the appliance), the optical sensor detects the light emitted from the LED of device or EF sensor detects the electrical field around the power cord. If the signal from optical or EF sensor detected, the sensor activates the transmitter and transmitter sends the signal to the warning unit. The warning unit turns ON the visual indicator and detects if the exit door is open or closed. If the exit door is open, the warning unit also turns ON the audio alarm (i.e. the monitoring control unit is configured to determine whether to perform an action related to the monitoring system by: based on determining that the knob event has activated the appliance and based on determining that a person has exited the property after identifying the knob event, providing, for output, the notification indicating that the appliance is in an activated state) (page 3 paragraphs 0044 to 0045; see Figures 4-6) in order to avoid leaving the building or home while the cook top is in operation.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the system to detect that the device is ON, then further to detect whether or not the exit door is open to detect the user is has exited the building and further generating the audio alarm to indicate that the user forgets to turn OFF the appliance and leave the building taught by Sirotkin in monitoring stove operation within the event using the timer before triggering an alert of Shao et al. because having the system to detect that the device is on, then further to detect whether or not the exit door is open to detect the user is has exited the building and further generating the audio alarm to indicate that the user forgets to turn OFF the appliance and leave the building would avoid the cook top in operation while leaves the building.


Claims 6 and 16 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US# 9,536,413) in view of Reeser et al. (US# 8,665,892) and in view of Sirotkin (Pub. No. 2015/0102928) as applied to claims 5 and 15, and further in view of Lamb (US# 9,118,220).

 	Referring to claims 6 and 16, Shao et al. in view of Reeser et al. and in view of Sirotkin disclose the monitoring system and the method of claims 5 and 15, However, Shao et al. in view of Sirotkin did not explicitly disclose that wherein the controller is configured to determine that a person exited the property by: analyzing motion sensor data received from a motion sensor located at the property; and determining that the person exited the property based on analyzing the motion sensor data.
In the same field of endeavor of monitoring appliances system, Lamb teaches that determining that an individual has been detected within range of the status indication device comprises determining that an individual has left or is in the process of leaving a room, area, home, business, or other defined area. In this embodiment, a motion sensor or other sensor within the status indication device determines that an individual is moving towards the status indication device in an embodiment where the status indication device is mounted near an entry/exit door (i.e. wherein the monitoring control unit is configured to determine that a person exited the property by: analyzing motion sensor data received from a motion sensor located at the property; and determining that the person exited the property based on analyzing the motion sensor data) (column 12 lines 3 to 11; see Figure 1-5) in order to provide an indication of the energy status as the individual leaving the area.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the system to determine the individual has left or is in the process of leaving the home using the motion sensor taught by Lamb in monitoring stove operation within the event using the timer before triggering an alert of Shao et al. in view of Reesser et al. and Sirotkin because having the system to determine the individual has left or is in the process of leaving the home using the motion sensor would avoid the cook top in operation while leaves the building to conserve energy.
 
Claims 7 and 17 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US# 9,536,413) in view of Reeser et al. (US# 8,665,892) and in view of Sirotkin (Pub. No. 2015/0102928) as applied to claims 5 and 15 above, and further in view of Kemink et al. (US# 6,563,430).

 	Referring to claims 7 and 17, Shao et al. in view of Reeser et al. and in view of Sirotkin disclose the monitoring system and the method of claims 5 and 15, However, Shao et al. in view of Reeser et al. and Sirotkin did not explicitly disclose that wherein the monitoring control unit is configured to determine that a person exited the property by: analyzing location data that is received from a mobile device of the person and that indicates a location of the mobile device; and determining that the person exited the property based on analyzing the location data.
In the same field of endeavor of monitoring appliances system, Kemink et al. teach that the user interface 110 may provide a "location" option, wherein the user selects from among a predefined list of named locations; alternatively, the control device 100 could contain a voice recognition device, and the user could say the name of a location, such as "kitchen", "master bedroom", etc., that is used by the location sensor 130 to determine the location parameter 131 (i.e. location data). Similarly, the location sensor 130 could contain a relative location sensing device such as accelerometer that is used to determine the movements of the control device 100 relative to a predefined reference point, such as the location of a recharging station for the control device 100. In such an embodiment, the sensor 130 determines the location parameter 131 based on movements relative to the reference point. If the location sensor 130 is an absolute positioning device, such as a GPS device, the information source 140, 240 in a preferred embodiment contains a "map" of bounding polygons that associates a geographic coordinate to the physical locale 310-370 containing this coordinate. These and other techniques for determining or defining a location parameter 131 and associating it with a physical area or region are common to one of ordinary skill in the art) (i.e. wherein the monitoring control unit is configured to determine that a person exited the property by: analyzing location data that is received from a mobile device of the person and that indicates a location of the mobile device; and determining that the person exited the property based on analyzing the location data) (column 5 line 56 to column 6 line 10; see Figure 1-3) in order to provide control information that is associated with or context related to the entry area.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the system to determine the absolute positioning device with the information source map of bounding polygons that associates the geographic coordinate for customizing to the context within which the device is being operated in the area taught by Kemink et al. in monitoring stove operation within the event using the timer before triggering an alert of Shao et al. in view of Reeser et al. and Sirotkin because having the absolute positioning device with the information source map of bounding polygons that associates the geographic coordinate for customizing to the context within which the device is being operated would provide customized maximal operation of the device in particular area with a minimum of user-interaction.

Claims 9 and 19 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US# 9,536,413) in view of Reeser et al. (US# 8,665,892) as applied to claims 2 and 12 above, and further in view of Marriam et al. (US# 8,760,258).

 	Referring to claims 9 and 19, Shao et al. in view of Reeser et al. disclose the monitoring system and the method of claims 2 and 12, however, Shao et al. in view of Reeser et al. did not explicitly disclose wherein the controller is further configured to: based on previous knob events, determine knob interaction patterns that reflect usage patterns of the knob; and generate the one or more rules related to usage of the appliance based on the knob interaction patterns.
In the same field of endeavor of monitoring appliances system, Marriam et al. teach wherein the controller is further configured to: based on previous knob events, determine knob interaction patterns that reflect usage patterns of the knob; and generate the one or more rules related to usage of the appliance based on the knob interaction patterns (i.e. the monitoring and control device 55 monitors the power usage of at least one electrical device 60 and sends that information to the security panel 15 of the security system 10. The security panel 15 determines the state of the security system 10. For example, the security panel 15 determines whether the security system 10 is armed and whether there is an unauthorized or a security event detected by the system 10 (e.g., forced entry, open door, smoke alarm, carbon monoxide alarm, fire, etc.). Using this information, the security panel 15 determines whether the electrical devices operate normally or whether there is an irregularity or abnormal operation, based, at least in part, on the received information about the power usage of the electrical device 60 and the state of the security system 10. Then, the electronic module 75 of the monitoring and control device 55 receives instructions from the security panel 15 and can control the operation of the monitored electrical device 60. For example, the security system 10 is configured to direct one of the energy monitoring and control devices 55 to disconnect the power from an electrical device 60 when the electrical device has operated for a predetermined time period. In other embodiments, the security system 10 is configured to send an alarm message (e.g., email, text message, etc.) to a user when it determines an abnormal operation of the electrical device 60. That message can be sent to the owner of the home or to a third party (e.g., security office, contractor) that can take care of a problem when the owner is not home (e.g., a contractor can fix a broken heater)) (column 7 lines 57 to column 8 line 17; see Figure 6) in order to transmit alarm message when the appliance is determined to be in abnormal operation.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of monitoring the power usage of the appliance whether the electrical device operates normally or irregularity from the information received by the security panel taught by Marriam et al. in monitoring stove operation within the event using the timer before triggering an alert of Shao et al. because monitoring the power usage of the appliance whether the electrical device operates normally or irregularity from the information received by the security panel would provide an alternative way to monitor that the appliance operation in an appropriate way.

Claims 10 and 20 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US# 9,536,413) in view of Reeser et al. (US# 8,665,892) as applied to claims 2 and 12 above, and further in view of Reay (Pub. No. 2014/0251987).

 Referring to claims 10 and 20, Shao et al. in view of Reeser et al. disclose the monitoring system and the method of claims 2 and 12, Shao et al. disclose the device receives information about human presence from cooking appliance monitor (104).  The device determines if human presence has been detected after the device start a timer that measures a time interval of the control knob 102 has been pushed in and down and rotated away from the off setting of the cooking appliance (i.e. integrate the knob event with the monitoring device information) (column 5 lines 33 to 38; see Figure 4); 
the device determines if human presence has been detected using the presence detector (212) (i.e. a motion detector). If so, block 412 may be followed by block 414. Otherwise block 412 may be followed by block 416.  In block 414, the device resets the timer. Alternatively, the device sets the timer with a shorter interval that is adjusted based on the total time the cooking appliance 100 has been on. Block 414 may loop back to block 410 until the device no longer detects human presences.  In block 416, the device determines if control knob 102 has been rotated back to the off setting before the timer reaches the time interval. If so, block 416 may loop back to block 406 to wait for control knob 102 to be pushed in or down and rotated away from the off setting again. Otherwise block 416 may be followed by block 418. Block 416 corresponds to block 308 (FIG. 3) in method 300 (i.e. determining that a motion detector in an area of the property with an appliance has not generated motion detector information that indicates movement in a particular period of time since the appliance has been activated) (column 5 lines 36 to 50; see Figure 4); and
the device triggers an alert. As discussed before, the device can trigger the alert locally by generating the alert, or the device can trigger the alert remotely by transmitting a message directly or indirectly to computing device 108 or emergency responder device 114. The alert warns the user to check on cooking appliance 100 to make sure a burner has not been left on unattended. Block 418 corresponds to block 310 (FIG. 3) of method 300 (i.e. determining that the particular period of time exceeds a threshold) (column 5 lines 51 to 58; see Figures 1 to 4).
However, Shao et al. in view of Reeser et al. did not explicitly disclose that generating a notification indicating that the appliance is in an activated state, and the monitoring control unit is configured to determine whether to perform an action related to the monitoring system by: based on determining that the particular period of time exceeds a threshold, providing, for output, the notification indicating that the appliance is in an activated state.
In the same field of endeavor of monitoring appliances system, Reay teach that a cook tops 2 comprise a cook top monitor (CTM) which detects operation of burner valve(s) or heating element switch(s) 31 (i.e. an activated state). Upon detection, CTM turns on sensor 33 which scans the cook top 35. The processor then determines via the scan if the user is present 37. If the user is present, then it returns to step 35. If the user is not present, then the CTM starts counting or continues counting 39. The system then checks to see if a first warning or predetermined time period 41 has been reached since counting has started (i.e. the particular period time exceeds a threshold). If the predetermined time period has not been reached, then it returns to step 39 to continue counting. If, however, the predetermined time period was reached, then the system enables 43 at least one of the following: (1) CTM sends a wired or wireless signal to server or cloud, which sends a text, e-mail or other electronic message to user's home phone, cell phone, smart phone, laptop or other computer device notifying the user that the cook top is turned on and unattended, and (2) CTM sends a wireless or Bluetooth to user notifying that the cook top is turned on and unattended (i.e. generating a notification indicating that the appliance is in an activated state, and the monitoring control unit is configured to determine whether to perform an action related to the monitoring system by: based on determining that the particular period of time exceeds a threshold, providing, for output, the notification indicating that the appliance is in an activated state) (page 3 paragraph 0040; see Figure 6) in order to avoid unattended while the cook top is in operation.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of the cook top monitor sends signal to the user via the server or cloud notifying that the cook top is turned on and unattended after the time is reached taught by Reay in monitoring stove operation within the event using the timer before triggering an alert of Shao et al. in view of Reeser et al. because having the cook top monitor sends signal to the user notifying that the cook top is turned on and unattended after the time is reached would avoid the cook top in operation while no one around.

Allowable Subject Matter
 
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claims 11 and 21, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the controller is configured to: determine that power has been restored to the appliance and that the appliance remains activated; and based on the determination that power has been restored to the appliance and that the appliance remains activated, provide, for output, a notification indicating that the power has been restored to the appliance and that the appliance remains activated.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061(571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684